Appellant was convicted in the Criminal District Court of Travis county of rape, and his punishment fixed at five years in the penitentiary. *Page 597 
Winona Carrington testified that she was fourteen years old, and that appellant had carnally known her in Travis county within the period of limitation. She further testified that of this connection a child was born. The only evidence introduced in behalf of appellant was that his sister testified that he had never been convicted of a felony or charged with any offense prior to the instant charge. The facts seem sufficient to support the judgment.
But one bill of exceptions appears which was taken to the refusal of a new trial sought because of the lack of sufficient testimony. Same shows no error.
The judgment will be affirmed.
Affirmed.